MEMORANDUM2
Federal prisoner Vernon Thomas Smith appeals pro se the dismissal of his 28 U.S.C. § 2241 petition for writ of habeas corpus challenging the sentencing court’s calculation of his criminal history points. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the district court’s dismissal of a section 2241 petition, see Tripati v. Henman, 843 F.2d 1160 (9th Cir.1988), and we affirm.
Smith contends that the district court erred by dismissing his section 2241 petition for lack of jurisdiction. We disagree. The district court properly dismissed Smith’s petition because his sentencing challenge was insufficient to show that a remedy under section 2255 would be inadequate or ineffective to test the legality of his detention. See 28 U.S.C. § 2255; Hernandez v. Campbell, 204 F.3d 861, 866 (9th Cir.2000) (per curiam) (requiring district court to decide jurisdictional issues before reaching merits of section 2241 petition); Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.1999) (per curiam) (concluding that a section 2255 movant may avoid the limitations imposed on successive petitions by styling his petition as one pursuant to section 2241 rather than section 2255), cert. denied, 528 U.S. 1178, 120 S.Ct. 1214, 145 L.Ed.2d 1115 (2000).
„ . ,, ,, , ,. Smiths addltlonal C0ntentl0nS are TOth0ld merit.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.